423 So. 2d 1023 (1982)
VITAL INDUSTRIES, INC., Appellant,
v.
Ronald H. BURCH, Appellee.
No. 82-995.
District Court of Appeal of Florida, Fourth District.
December 29, 1982.
Bruce E. Hoffman of Law Offices of Eilon Krugman-Kadi, Gainesville, for appellant.
No brief filed for appellee.
PER CURIAM.
Vital Industries, Inc., defendant below, appeals from a non-final order which dismissed (with leave to amend) appellee's complaint for failure to state a cause of action but denied that portion of the motion to dismiss based upon improper venue. The court apparently thereby determined that venue was properly laid in Palm Beach County.
The cause of action was based on an alleged breach of a contract of employment. From the scant pleadings before us it appears that only two contacts exist between the cause of action and Palm Beach County. The offer of employment was mailed from Alachua County to appellee in Palm Beach County and at that time the appellee resided in Palm Beach County. Alachua County has numerous other contacts with the parties and appears to be the proper venue.
"A cause of action for breach of contract accrues in the locale where the defendant *1024 fails to perform its contract." Coordinated Constructors v. Florida Fill, Inc., 387 So.2d 1006-1007 (Fla. 3d DCA 1980); M.A. Kite Co. v. A.C. Samford, Inc., 130 So. 2d 99 (Fla. 1st DCA 1961). From the facts in the complaint, the alleged contract is a unilateral one consisting of an offer mailed to the appellee in Palm Beach County and an acceptance by appellee by going to work for appellant in Alachua County. Appellant allegedly breached the contract by dismissing the plaintiff in Alachua County. The affidavit accompanying appellant/defendant's motion to dismiss states that Vital's place of business is in Alachua County and plaintiff left employment at Vital November 10, 1981. On these facts it is clear that the cause of action arose in Alachua County and the action should be transferred there.
We therefore reverse that portion of the order pertaining to the venue issue and remand with instructions to transfer this cause to the appropriate court in Alachua County.
REVERSED and REMANDED.
DOWNEY, ANSTEAD and HERSEY, JJ., concur.